DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (U.S. Publication No. 20119/0027450 A1; hereinafter Choi)
	With respect to claim 1, Choi discloses a semiconductor device, comprising: 	a first dielectric layer [120] comprising a first pad [124]; 	a second dielectric layer [110] on the first dielectric layer (see ¶[0020]; BOX);	a through electrode [134] that penetrates the second dielectric layer and is electrically connected to the first pad; 	an upper passivation layer [158] on the second dielectric layer; 	a second pad [162,164] on the upper passivation layer; and 	an upper barrier layer [170] between the upper passivation layer and the second pad, 	wherein the first pad and the through electrode comprise a first material (See ¶[0022-0023]; Cu) and , 	wherein the second pad comprises a second material different from the first material of the first pad and the through electrode (See ¶[0039]; Al), and 	wherein the second pad comprises: 		a first part [164] on the upper passivation layer; and 		a second part [162] that extends from the first part into the upper passivation layer and is electrically connected to the through electrode, 	wherein the upper barrier layer is between the upper passivation layer and a bottom surface of the first part of the second pad, and 	wherein the upper barrier layer extends between the upper passivation layer and a lateral surface of the second part of the second pad and between the through electrode and a bottom surface of the second part of the second pad (See Figure 2)
	With respect to claim 2, Choi discloses a lower barrier layer [136] between the through electrode and the second dielectric layer (see ¶[0023]).
	With respect to claim 3, Choi discloses a first protective layer [166] on a top surface of the first part of the second pad (see Figure 2).
	With respect to claim 5, Choi discloses wherein the upper barrier layer comprises: a first upper barrier layer [172] adjacent to the upper passivation layer; a second upper barrier layer [174] on the first upper barrier layer; and a third upper barrier [176] layer adjacent to the second pad (See Figure 2).
	With respect to claim 6, Choi discloses a first protective layer [178] on the third upper barrier layer and the first part of the second pad, wherein the first protective layer and the third upper barrier layer comprise a third material that is different from the first material and the second material (see ¶[0037-0038]).
	With respect to claim 7, Choi discloses a second protective layer [178] that is on the first part of the second pad and overlaps the upper passivation layer and opposite lateral surfaces of the second pad (see Figure 2).
	With respect to claim 8, Choi discloses a solder ball on the first part of the second pad (see ¶[0041]).
	With respect to claim 9, Choi discloses wherein the first material of the first pad and the through electrode comprises copper (Cu) (See ¶[0022-0023]).
	With respect to claim 10, Choi discloses wherein the second material of the second pad comprises aluminum (Al) (See ¶[0039])
	With respect to claim 11, Choi discloses wherein a width of an upper portion of the through electrode adjacent the upper barrier layer is greater than a width of a lower portion of the through electrode adjacent the first pad (see Figure 2).
	With respect to claim 12, Choi discloses a semiconductor device, comprising: 	a first dielectric layer [120] comprising a first pad [124]; 	a second dielectric layer [110] on the first dielectric layer (see ¶[0020]; BOX); 	a through electrode [134] that penetrates the second dielectric layer and is electrically connected to the first pad; 	an upper passivation layer [158] on the second dielectric layer; 	a second pad [162,164] on the upper passivation layer; and 	a solder ball on the second pad (see ¶[0041]), 	wherein the second pad comprises: 		a first part [164] on the upper passivation layer; and 		a second part [162] that extends from the first part into the upper passivation layer and is electrically connected to the through electrode, 	wherein the solder ball is on the first part of the second pad (see ¶[0041]).
	With respect to claim 13, Choi discloses a first protective layer [166] between the solder ball and the first part of the second pad (see Figure 2).
	With respect to claim 14, Choi discloses an upper barrier layer [170] between the upper passivation layer and the second pad.
	With respect to claim 15, Choi discloses wherein a width of an upper portion of the through electrode adjacent the upper barrier layer is greater than a width of a lower portion of the through electrode adjacent the first pad (see Figure 2).
	With respect to claim 16, Choi discloses semiconductor device, comprising: 	a first dielectric layer [120] comprising a first pad [124] that comprises a first material (See ¶[0022-0023]; Cu); 	a second dielectric layer [110] on the first dielectric layer (see ¶[0020]; BOX); 	a through electrode [134] that penetrates the second dielectric layer and is electrically connected to the first pad; 	an upper passivation layer [158] on the second dielectric layer; 	a second pad [162,164] on the upper passivation layer; and 	an upper barrier layer [170] between the upper passivation layer and the second pad, 		wherein the through electrode comprises the first material (See ¶[0022-0023]; Cu), 	wherein the second pad comprises a second material different from the first material of the first pad and the through electrode, and 	wherein the second pad does not include the first material (See Figure 2 ¶[0039]; Al).
	With respect to claim 17, Choi discloses wherein the first material of the first pad and the through electrode comprises copper (Cu) (See ¶[0022-0023]), and wherein the second material of the second pad comprises aluminum (Al) (See ¶[0039]).
	With respect to claim 18, Choi discloses wherein the upper barrier layer comprises: a first upper barrier layer [172] adjacent to the upper passivation layer; a second upper barrier layer [174] on the first upper barrier layer; and a third upper barrier layer [176] adjacent to the second pad. 
	With respect to claim 19, Choi discloses a first protective layer [178] on the second pad, wherein the first protective layer and the third upper barrier layer comprise a third material that is different from the first material and the second material (see ¶[0037-0038]).
	With respect to claim 20, Choi discloses wherein the third material comprises a conductive metal nitride (See ¶[0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Publication No. 20119/0027450 A1; hereinafter Choi) in view of Jin et al. (U.S. Publication No. 2013/0175673 A1; hereinafter Jin) 
	With respect to claim 4, Choi fails to disclose a lower passivation layer between the first dielectric layer and the second dielectric layer, wherein the through electrode penetrates the lower passivation layer and is electrically connected to the first pad.
	In the same field of endeavor, Jin teaches a lower passivation layer [120] between the first dielectric layer [152] and the second dielectric layer [114], wherein the through electrode [VA] penetrates the lower passivation layer and is electrically connected to the first pad (See Figure 3B)
	The implementation of Jin’s lower passivation layer allows for protection of interconnects within the first dielectric layer (see Jin ¶[0075]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Choi et al. (U.S. Publication No. 2016/0086874 A1) discloses a through silicon via with barrier structure 
Moon et al. (U.S. Publication No. 2015/0287683 A1) discloses a through electrode with barrier structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818